          IN THE UNITED STATES DISTRICT COURT
             EASTERN DISTRICT OF ARKANSAS
                   WESTERN DIVISION

STEVEN L. FARRIS                                          PLAINTIFF

v.                      No. 4:18-cv-392-DPM

NANCY A. BERRYHILL,
Acting Commissioner, Social
Security Administration                                DEFENDANT

                            JUDGMENT
     Farris's complaint is dismissed with prejudice.




                                      D .P. Marshall Jr.
                                      United States District Judge
